Cite as 2017 Ark. App. 107

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-16-635


                                                  Opinion Delivered   February 22, 2017
ROBERT MARTIN
                               APPELLANT          APPEAL FROM THE CALHOUN
                                                  COUNTY CIRCUIT COURT
                                                  [NO. 07CR-12-32]
V.
                                                  HONORABLE HAMILTON H.
                                                  SINGLETON, JUDGE
STATE OF ARKANSAS
                                  APPELLEE        AFFIRMED



                           PHILLIP T. WHITEAKER, Judge

       Robert Martin was convicted by a Calhoun County jury of trafficking a controlled

substance (methamphetamine) and simultaneous possession of drugs and firearms. He was

sentenced as a habitual offender to a total of fifty years’ imprisonment in the Arkansas

Department of Correction. On appeal, Martin challenges only the trial court’s denial of his

motion to suppress. We affirm.

       In reviewing the denial of a motion to suppress, we conduct a de novo review based

on the totality of the circumstances, reviewing findings of historical facts for clear error and

determining whether those facts give rise to reasonable suspicion or probable cause, giving due

weight to inferences drawn by the circuit court. Franklin v. State, 2010 Ark. App. 792, 378
S.W.3d 296. We defer to the superior position of the circuit court to pass on the credibility

of witnesses and will reverse only if the circuit court’s ruling is clearly against the
                                Cite as 2017 Ark. App. 107

preponderance of the evidence. Id. With these standards in mind, we turn our attention to

the evidence before the circuit court.

       In October 2012, Officer Vernon Morris, an off-duty wildlife officer with the Arkansas

Game and Fish Commission, was driving through a wildlife-management area when he

observed a black Chevrolet pickup truck with a sixteen-foot trailer filled with scrap metal

parked near an area routinely used for illegal dumping. Martin was standing in front of the

truck, which had its hood raised. Officer Morris stopped to see if Martin needed assistance.

Martin replied that he had just stopped to use the restroom.

       Because Martin denied any need for assistance, Officer Morris continued on his way.

However, because Martin’s response seemed odd, Officer Morris took note of the truck’s

license plate and contacted Calhoun County Sheriff’s Deputy Terry Clark to alert him. He

suggested that Deputy Clark check things out if he had the opportunity.

       Consequently, Deputy Clark drove to the location and observed the truck in the same

location with the hood still open. Martin was still standing in front of the truck. Deputy

Clark pulled up, rolled down his window, and asked if Martin was having car trouble. Martin

advised Clark that he had had some trouble and that he had pulled over to use the restroom.

Clark inquired into the scrap iron in the trailer, to which Martin responded that he had

picked the scrap metal up in a neighboring county. Clark informed Martin that there had

been thefts of scrap iron and asked if he could check it out to make sure everything was in

order. Clark asked for Martin’s identification, and Martin complied, retrieving his ID from

his truck.


                                             2
                                Cite as 2017 Ark. App. 107

       Deputy Clark ran a criminal-records check on Martin, which came back detailing an

extensive criminal history. At that point, Deputy Clark stepped from his vehicle. When he

stepped out of his car, Deputy Clark could see into Martin’s truck and observed the butt of

a pistol sticking out from under the armrest.

       When asked, Martin admitted that the pistol was his and that he used it when he was

bow hunting. Deputy Clark asked Martin to walk to the front of the truck while he retrieved

the weapon. While retrieving the weapon, Deputy Clark found two Ziploc bags of

methamphetamine (one large and one small) and another pistol. Deputy Clark then placed

Martin under arrest.

       Prior to trial, Martin moved to suppress the evidence discovered during the search of

his vehicle on the basis that his interaction with Deputy Clark violated Rules 2.2 and 3.1 of

the Arkansas Rules of Criminal Procedure. The trial court denied his motion.

       Martin was subsequently convicted of trafficking a controlled substance and

simultaneous possession of drugs and firearms. Martin appeals his convictions, alleging that

the trial court improperly denied his motion to suppress. He contends that his encounter with

the police was impermissible under the law.

       Police-citizen encounters have been classified into three categories. The first category

is contemplated by Rule 2.2 of the Arkansas Rules of Criminal Procedure where law

enforcement approaches a citizen to obtain information or cooperation in aid of an

investigation or the prevention of crime. This occurs, for example, when an officer merely

approaches an individual on a street and asks if he is willing to answer some questions.


                                                3
                                  Cite as 2017 Ark. App. 107

Thompson v. State, 303 Ark. 407, 409, 797 S.W.2d 450, 451 (1990). This approach does not

rise to the level of being a seizure and is the least intrusive of the three categories. The second

category is contemplated by Rule 3.1 of the Arkansas Rules of Criminal Procedure. This

second type of encounter occurs when the officer justifiably restrains an individual for a short

period of time because the officer has a reasonable, articulable suspicion that the person has

committed or is about to commit a crime. The final category is the full-scale arrest, which

must be based on probable cause. Scott v. State, 347 Ark. 767, 67 S.W.3d 567 (2002).

       Martin first argues that the evidence in this case was obtained in violation of Arkansas

Rule of Criminal Procedure 2.2. Martin agrees that Rule 2.2 authorizes an officer to request

information or cooperation from citizens, where the approach of the citizen does not rise to

the level of being a seizure and where the information or cooperation sought is in aid of an

investigation or the prevention of crime. However, Martin takes the position that the officer’s

request for his identification in this case violated Rule 2.2 because the request was not based

on any investigation or prevention of a particular crime.

       Martin is incorrect. There was evidence that Martin’s truck and sixteen-foot trailer

filled with scrap metal was parked in an area routinely used for illegal dumping. Detective

Clark further testified that he was concerned with the amount of scrap metal in the trailer due

to reports of recent thefts in the area. Either of these reasons would support a permissible

request for identification pursuant to Rule 2.2. As a result, the initial investigation and

request for identification was justified pursuant to Rule 2.2, as the officer merely engaged in

a consensual conversation with Martin to determine if he was involved in criminal activity.


                                                4
                                 Cite as 2017 Ark. App. 107

       After reviewing Martin’s identification, Deputy Clark stepped out of his vehicle and,

in plain view, observed a weapon in Martin’s truck. Because Martin had an extensive

criminal history, Clark possessed the reasonable suspicion necessary at that time to justify

detaining Martin pursuant to Rule 3.1 to determine the lawfulness of his possession of a

firearm. The discovery of the other firearm and the large amounts of methamphetamine

resulted from the officer’s subsequent investigation. Because the initial stop and subsequent

discovery of the contraband were permissible, we affirm the circuit court’s denial of Martin’s

motion to suppress.

       Affirmed.

       VAUGHT and MURPHY, JJ., agree.

       Benca & Benca, by: Patrick J. Benca, for appellant.

       Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellee.




                                               5